Title: From George Washington to John Sinclair, 11 December 1796
From: Washington, George
To: Sinclair, John

Private
                        Sir, 
                            Philadelphia 11th Decr 1796
                        
                        The near view which you have of the Revolution in France, and of the political
                            state of things in Europe, especially those of Great Britain, has enabled you to form a
                            judgment with so much more accuracy than I could do, of the probable result of the
                            perturbated state of the countries which compose that quarter of the globe, and of the
                            principal actors on that theatre, that it wd be presumption in me, at the distance of 3000
                            miles, to give an opinion relatively to either men, or measures; and therefore, I will
                            proceed to the information required in your private letter of the 11th of September, wch I
                            will give from the best knowledge I possess, & with the candour you have a right to
                            expect from me.
                        The United States, as you well know, are very extensive—more than 1500 miles
                            between the North Eastern, & So. Western extremities; all parts of which, from the
                            Seaboard to the Apalachian Mountains, (which divide the Eastern from the Western waters) are
                            entirely settled; though not as compactly as they are susceptible of; and settlements are
                            progressing rapidly beyond them.
                        
                        Within so great a space, you are not to be told, that there are a great variety
                            of climates; and you will readily suppose too that, there are all sorts of land—differently
                            improved, and of various prices, according to the quality of the soil; its contiguity to, or
                            remoteness from Navigation; the Nature of the improvements, and other local circumstances.
                            These however, are only sufficient for the formation of a general
                            opinion, for there are material deviations, as I shall mention hereafter.
                        In the New England States, and to Pennsylvania inclusively, landed property is
                            more divided than it is in the States South of them. The farms are smaller, the buildings
                            and other improvements, generally, better; and, of consequence, the population is greater:
                            But then, the climate, especially to the Eastward of Hudson river, is cold, the winters
                            long, consuming a great part of the Summers labour in support of their Stocks, during the
                            Winter: Nevertheless, it is a country abounding in grass, and furnishes much fine Beef,
                            besides exporting many horses to the West Indies. A Mill-dew or blight (I am speaking now of
                            the New England States particularly) prevents them from raising Wheat adequate to their own
                            consumption; and of other grains they export little or none: Fish being their Staple. They
                            live well notwithstanding, and are a happy People. Their numbers are not augmented by
                            foreign emigrants; yet, from their circumscribed limits, compact situation, and natural
                            population—they are filling the western parts of the State of New York, and the country on
                            the Ohio with their own surplusage.
                        
                        New Jersey is a small state, & all parts of it, except the
                            Southwestern, are pleasant—healthy—and productive of all kinds of grain, &ca. Being
                            surrounded on two sides by New York, and on the other two by Delaware River & the
                            Atlantic, it has no land of its own to supply the surplus of its population, of course their
                            emigrations are principally towards the Ohio.
                        Pennsylvania is a large state, and from the policy of its founder, and of the
                            government since; and especially from the celebrity of Philadelphia, has become the general
                            recepticle of foreigners from all countries, and of all descriptions; many of whom soon take
                            an active part in the politics of the State; and coming over full of prejudices against
                            their own governments, some against all government, you will be enabled, without any comment
                            of mine, to draw your own inference of their conduct.
                        Delaware is a very small State—the greater part of which lyes low, and is
                            supposed to be unhealthy. The Eastern shore of Maryland is similar thereto. The lands in
                            both, however, are good.
                        But the Western parts of the last mentioned State, and of Virginia, quite to
                            the line of No. Carolina, above tide water and more especially above the Blue Mountains, are
                            similar to those of Pennsylvania between the Susquehanna & Potomac Rivers, in Soil,
                            climate & productions; and in my opinion will be considered, if it is not considered
                            so already, as the Garden of America; forasmuch as it lyes between the two extremes of heat
                            & cold, partaking in a degree of the advantages of both, without feeling much, the
                            inconveniences of either: and with truth it may be said, is among the most fertile lands in
                            America, East of the Apalachian Mountains.
                        
                        The uplands of North & So. Carolina, and Georgia, are not dissimilar
                            in soil; but as they approach the lower latitudes, are less
                            congenial to Wheat—and are supposed to be proportionally more unhealthy. Towards the
                            Seaboard of all the Southern States (and further South the more so) the country is low,
                            Sandy and unhealthy; for which reason I shall say little concerning them; for as I should
                            not chuse to be an inhabitant of them myself, I ought not to say any thing that would induce
                            others to be so.
                        
                        This general description is furnished, that you may be enabled to form an idea
                            of the part of the United States which would be most congenial to
                            your inclination. To pronounce with any degree of precision what lands could be obtained for
                            in the parts I have enumerated, is next to impossible, for the reasons I have before
                            assigned; but upon pretty good data it may be said, that those in Pennsylvania are higher
                            than those in Maryland (and I believe in any other State) declining in price as you go
                            southerly, until the Rice Swamps of So. Carolina & Georgia are met with, &
                            these are as much above the medium in price, as they are below it in health. I understand
                            however, that from 30 to 40 dollars pr Acre (I fix on dollars because they apply equally to
                                all the States, and because their relative value to sterling
                            is well understood) may be denominated the Medium price in the vicinity of the Susquehanna,
                            in the State of Pennsylvania: from 20 to 30 on the Potomac, both in what is called the
                            Valley—that is—lying between the Blue Mountain & North Mountain wch are the richest
                            lands we have—and less, as I have noticed before, as you proceed Southerly. But what may
                            appear singular, and was alluded to in the former part of this letter, the lands in the
                            parts of which I am now speaking, on, and contiguous to, tide water (with local exceptions)
                            are in lower estimation than those which are above, and more remote from Navigation. The
                            causes however are apparent—1. the land is better. 2. higher & more healthy—3. they
                            are chiefly, if not altogether, in the occupation of Farmers; and 4. from a combination of
                            all these, purchasers are attracted, and of consequence the prices rise in proportion to the
                            demand.
                        The rise in the value of landed property, in this country, has been
                            progressive, ever since my attention has been turned to the subject (—now more than 40
                            years)—but for the last three or four of that period, it has increased beyond all
                            calculation—owing in part to the attachment to, and the confidence which the people are
                            beginning to place in, their form of Government—and to the prosperity of the country from a
                            variety of concurring causes, none more than to the late high prices of its produce.
                        
                        From what I have said, you will have perceived that the present prices of Land
                            in Pennsylvania are higher than they are in Maryland and Virginia, although they are not of
                            Superior quality. Two reasons have already been assigned for this, first, that in the settled part of it, the land is divided into smaller
                            farms, and more improved; and 2dly being, in a greater degree than any other, the recepticle of emigrants, these receive their first
                            impressions in Philadelphia, and rarely look beyond the limits of the State; but besides
                            these, two other causes, not a little operative may be added; namely, that until Congress
                            passed general Laws relative to naturalization and citizenship, foreigners found it easier
                            to obtain the previledges annexed to them in this State than elsewhere; and because there
                            are Laws here for the gradual abolition of Slavery, which neither of the two States abovementioned have, at present, but which nothing is more certain than that they must have,
                            & at a period not remote.
                        
                        Notwithstanding these obstacles, and although I may incur the charge of
                            partiality in hazarding such an opinion at this time, I do not
                            hesitate to pronounce that, the Lands on the Waters of Potomack will, in a few years, be in
                            greater demand, and in higher estimation than in any other part of the United States. But as
                            I ought not to advance this doctrine without assigning reasons for it, I will request you to
                            examine a general Map of the United States, and the following facts will strike you at first
                            view. that they lye in the most temperate latitude of the United States; that the main river
                            runs in a direct course to the expanded part of the Western
                            country, and approximates nearer to the principal branches of the Ohio than any other
                            Eastern water, & of course must become a great, if not (under all circumstances) the
                            best highway into that Region; That the upper Sea port of the Potomac is considerably
                            nearer to a large portion of the State of Pennsylvania than that portion is to Philadelphia,
                            besides accomodating the settlers thereof with inland navigation for more than 200 miles.
                            that the amazing extent of tide Navigation afforded by the Bay & Rivers of Chesapeak
                            has scarcely a parallel. When to these are added, that a site at the junction of the inland,
                            & tide navigations of that river is chosen for the permanent Seat of the general
                            government, and is in rapid preparation for its reception. that the inland Navigation of the
                            River is nearly completed to the extent abovementioned, & that its lateral branches
                            are capable of great improvement, at a small expence through the most fertile parts of
                            Virginia, in a Southerly direction, and crossing Maryland and extending into Pennsylvania in
                            a Northerly one; thro’ which (independent of what may come from the Western country) an
                            immensity of produce will be water borne, thereby making the Federal City the great emporium
                            of the United States. I say, when these things are taken into consideration, I am under no
                            apprehension of having the opinion I have given relative to the value of land on Potomac,
                            controverted by impartial men.
                        There are farms always, and every where for Sale; if therefore, events should
                            induce you to cast an eye towards America, there need be no apprehension of your being
                            accomodated to your liking; and if I could be made useful to you therein, you might command
                            my Services with the greatest freedom.
                        
                        Within full view of Mount Vernon—seperated therefrom by Water only—is one of
                            the most beautiful Seats on the River, for Sale; but of greater magnitude than you seem to
                            have contemplated. It is called Belvoir, and did belong to George William Fairfax Esqr.;
                            who, was he living, would now be Baron of Cameron, as his younger brother in this country
                            (he George William dying without issue) at present is, though he does not take upon himself
                            the title. This seat was the residence of the abovenamed Gentleman before he went to
                            England, and was accomodated with very good buildings, which were burnt soon after he
                            left them. There are near 2000 Acres of land belonging to the tract, surrounded in a manner
                            by water. The Mansion house stood on high and commanding ground: the soil is not of the
                            first quality, but a considerable part of it lying level may with proper management, be
                            profitably cultivated. There are some small tenements on the Estate, but the greater part
                            thereof is in wood. At present it belongs to Thomas Fairfax—Son of Bryan Fairfax, the
                            Gentleman who will not, as I said before, take upon himself the title of Baron of Cameron. A
                            year or two ago the price he fixed on the land was (as I have been informed) 33 1/3 dollars pr
                            Acre; whether not getting that sum—or whether he is no longer disposed to sell it, I am
                            unable, with precision to say, for I have heard nothing concerning his intentions lately.
                        
                        With respect to the tenements I have offered to let, appertaining to my Mount
                            Vernon Estate, I can give no better description of them, and of their appurtenances, than
                            what is contained in the printed Advertisement here with enclosed: but that you may have a
                            more distinct view of the farms, and their relative situation to the Mansion House, a sketch
                            from actual Survey is also enclosed; annexed to which, I have given you from memory, the
                            relative situation, & form of the Seat at Belvoir.
                        The terms on which I had authorised the Superintendent of my concerns at Mount
                            Vernon to lease the farms there, are also enclosed; which, with the other papers, &
                            the general information herein detailed, will throw all the light I am enabled to give you,
                            upon the subject of your enquiry. To have such a tenant as Sir John Sinclair, however
                            desirable it might be, is an honor I dare not hope for; and to alienate any part of the Fee
                            simple estate of Mount Vernon is a Measure I am not inclined to, as all the Farms are
                            connected, and are parts of a whole. With very great esteem & respect I have the
                            honor to be, Sir, Your most Obedient & Obliged Hble Servant
                        
                            Go: Washington
                        
                        
                            P.S. As I shall have an opportunity in the course of the present Session
                                of Congress to converse with the Members thereof from different States—and from
                                different parts of each State, I will write you a supplimentary account if essential
                                information should be obtained in addition to, or corrective of what is given to you in
                                the aforegoing sheets.
                        
                        
                    